Citation Nr: 1710981	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1976 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript is associated with the record.  

In May 2014, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

The Veteran's hepatitis B did not have its onset in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a hepatitis B are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in December 2009 
provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  
While the Veteran reported being treated for hepatitis in 1988 at St. Cloud VA Medical Center (VAMC), searches for those records only unearthed treatment at the Minneapolis VAMC for mild depression and history of cocaine dependence with 11 months sobriety in 1992.  A Formal Finding of Unavailability of these records was made in June 2011.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in January 2011 and July 2014.  An addendum opinion was also issued in December 2014.  In the May 2014 remand, the Board found the January 2011 examination inadequate.  Accordingly, the examination is not considered in the Board's decision.  The Board finds the July examination and December 2014 addendum opinion adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In May 2014, the Board remanded the claim for a VA examination and opinion and for procurement of in-service clinical records associated with the Veteran's period of active duty.  The Veteran was provided a new VA examination in July 2014 and an addendum opinion was issued in December 2014.  The Veteran's outstanding service treatment records were associated with claims file in August 2014.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in July 2012, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Analysis 

The Veteran asserts that his hepatitis had its onset while in service.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows a current diagnosis of hepatitis B. See July 2014 VA Examination Report.  The issue that remains disputed is whether the Veteran's current hepatitis disability is related to service.  

The Veteran reported that while in boot camp in San Diego, there was a hepatitis outbreak on base.  See December 2009 Statement in Support of Claim.  The Veteran also contended that he developed hepatitis as a result of events during his active military service, to include receipt of air gun inoculations as well as having unprotected sex.  See June 2012 Hearing Transcript.  He reported that drug use consisted of marijuana in service and cocaine smoked with a pipe after service from 1986 until 1991.

Service treatment records revealed no findings, treatment, or diagnosis of hepatitis at entrance or exit from service.  In an April 1976 treatment record, the Veteran complained of weakness and feeling dizzy after being given shots for yellow fever the day before.  The examiner listed an assessment of possible shot reaction versus URI (upper respiratory infection), prescribing Tylenol and Sudafed.  A few days later the Veteran was noted to receive two cc (cubic centimeters) of immune serum globulin as prophylaxis for exposure to infectious hepatitis.  In an August 1976 treatment record, the Veteran reported donating blood a month before and then receiving a letter stating possible viral hepatitis substances were found in his blood.  It was noted that there was no exposure to serum hepatitis, that the Veteran had never been symptomatic, and that he had been given gammu glob shot six months before, after a dining room hepatitis outbreak.  The examiner listed an impression of hepatitis-associated antigen (HAA) by history.  The Veteran was informed that he had no signs or symptoms of residual hepatitis.  Additional treatment notes dated in February 1979 and November 1979 revealed treatment for gonorrhea. 

An August 1976 sick bay note indicated that the Veteran had donated blood in the previous month and had received a letter stating that there were possible viral hepatitis substances in his blood.  The treating clinician stated that no exposure to serum hepatitis is known and that 6 months prior the Veteran had to take gamma gloubin shot in San Diego for recruits during a hepatitis outbreak.  The note further indicated that the Veteran had never been symptomatic and had a normal abdominal examination.  The Veteran underwent lab testing which showed no signs or symptoms of residual hepatitis.   

The only post service medical records in the claims file are 1992 treatment records from the Minneapolis VAMC showing treatment for mild depression and history of cocaine dependence.  Despite the numerous contacts from the RO, the Veteran has not submitted or identified any additional post service treatment records. 

The Veteran was afforded a VA examination in July 2014.  The examiner opined that the Veteran's hepatitis B was not related to service.  The examiner reasoned that the Veteran's hepatitis B is most likely due to his documented post-service drug use from 1986 to 1991.  The examiner further reasoned: 

Drug use is a major risk factor for hepatitis B (HBV) virus transmission.  Prier and Cowan (1987) state that identified drug use is the only important factor in HBV transmission in their study of service members on active duty.  The Veteran used cocaine and crack cocaine during his post service treatment drug use period.  These drugs indicate a very high risk for HBV exposure.  During his military service he used marijuana, which is a very low risk for HBV exposure.  The Veteran only has two documented episodes of risky sexual behavior while on active duty.  Thus, the most likely causal activity related to his HBV transmission is his post-service high risk drug use.    

The examiner further reasoned that although risky sexual behavior is a factor in HBV transmission, it is far outweighed by the Veteran's post-service drug use.  The examiner also explained that the although the Veteran showed risky sexual activity and in-service treatment for gonorrhea, the Veteran's HBV flu-like symptoms occurred in 1976 prior to his documented risky sexual behavior that occurred in 1977 and 1979.  Thus, temporality is lacking in establishing a causal nexus between his risky sexual behaviors and the fever claims in service that he attributed in HBV.  The Veteran stated that the St. Cloud VA had diagnosed HBV in 1988.  The post-service cocaine and crack cocaine use is the most highly correlated of his behaviors with HBV transmission (1986-1991).  With respect to the Veteran's assertions that he was exposed to hepatitis as a result of in-service inoculations with jet injectors, the examiner indicated that according to medical literature, use of jet inoculators is not highly correlated with hepatitis transmission.  

In December 2014, an addendum opinion was issued to address additional service treatment records that were associated with the record to include the August 1976 sick bay note where the Veteran reported a history of hepatitis.  The examiner reported that the information would not change his opinion because the information does not diagnose hepatitis.    He further wrote,

It confirms that the Veteran was asymptomatic at the time of the exam in August 1976.  If he were ill with hepatitis B, he would be expected to show symptoms.  The findings at the time of the blood donation, likely occurred due to the gamma globulin shot given as prophylaxis to avoid getting hepatitis when he was in San Diego as a recruit.  He had a normal abdominal exam without pain on palpation of his liver, and his liver was of normal size.  The impression of 'hepatitis by history' refers to the statements by the Veteran and not a formal diagnosis of hepatitis.  Review of STRs does not provide documentation to corroborate this claim.

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiner, a physician with a Master of Public Health degree, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for his opinions, and his opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his hepatitis because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In sum, no competent evidence supports the conclusion that the Veteran's hepatitis had its onset in service or was in any way related to service.  There was no diagnosis in service, there were no on-going complaints seen in the available post-service treatment records, and the competent evidence of record indicates that the Veteran's hepatitis was most likely caused by his documented post service drug use. 

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's hepatitis was incurred in service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis is denied. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


